Citation Nr: 1143853	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-31 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to basic eligibility for receiving educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant had two periods of service in the National Guard.  The first period of service was from March to November 2001.  The second period of service was from April 2005 to June 2006.  Both of these periods of service are characterized as active duty for training (ADT).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 adverse determination by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to the claimed educational benefits.  The Veteran resides within the jurisdiction of the VA RO in Detroit, Michigan.  


FINDINGS OF FACT

1.  The appellant served on a first period of ADT with the Army National Guard from March to November 2001.  

2.  The appellant served on second period of ADT from April 2005 to June 2006.  

3.  The evidence reveals that the appellant has never served any period of active duty. 


CONCLUSION OF LAW

The criteria for eligibility for receiving educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have not been met. 38 U.S.C.A. §§ 3311 (West 2002 & Supp. 2011); 38 C.F.R. § 21.9520 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, such duties are not applicable to this claim because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The notice and assistance can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on facts.  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, any deficiency in VA's notice or development action is harmless error. 

An individual may establish eligibility for basic educational assistance under Chapter 33 by showing that he or she had active duty service after September 10, 2001, and: 

(a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service,- (1) Continues on active duty; (2) Is discharged from service with an honorable discharge; (3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) Is released from service characterized as honorable for further service in a reserve component; or (5) Is discharged or released from service for- (i) A medical condition that preexisted such service and is not determined to be service-connected; (ii) Hardship, as determined by the Secretary of the military department concerned; or (iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct; 

(b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.... 

38 C.F.R. § 21.9520. 

The term "active duty" means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. §§ 688 , 12301(a), 12301(d), 12301(g), 12302, or 12304.  Active duty does not include: 

(1) Full-time National Guard Duty performed under 32 U.S.C. orders; 

(2) Any period during which the individual- (i) Was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) Served as a cadet or midshipmen at one of the service academies; or (iii) Served under the provisions of 10 U.S.C. 12103(d)  pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; 

(3) A period of service- (i) Required by an officer pursuant to an agreement under 10 U.S.C. § 2107(b) ; (ii) Required by an officer pursuant to an agreement under 10 U.S.C. §§ 4348 , 6959, or 9348; (iii) That was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) Counted for purposes of repayment of an education loan under 10 U.S.C. chapter 109; or 

(4) A period of Selected Reserve service used to establish eligibility under 38 U.S.C. chapter 30 or 10 U.S.C. chapter 1606 or 1607. 

38 C.F.R. § 21.9505. 

Simply put, if the appellant has never served any period of active duty, he is not eligible for Chapter 33 benefits under 38 C.F.R. § 21.9520(a).  

The appellant has two periods of service in the National Guard.  The first period of service was from March to November 2001.  The separation papers for this period are not of record.  However, electronic verification indicates that the character of this discharge was "uncharacterized."  The appellant testified that this was a period of initial training which he ultimately never completed; he was released to deal with family problems.  This is ADT.  

His second period of service was from April 2005 to June 2006.  A copy of his discharge papers, DD 214, is of record.  The reason for separation was "release from Active Duty Training."  Moreover the remarks section indicates that the Veteran completed only 4 weeks of training.  Other service personnel records reveal that the Veteran spent most of this period of ADT in a Physical Training and Rehabilitation Program (PTRP) as a result of lower extremity pain and a MRSA infection.

In March 2011, the Veteran presented sworn testimony at a hearing before the undersigned Acting Veterans Law Judge.  He specifically testified that he has never been ordered to, or served any period of active duty.  Review of the service personnel records of record confirms that the appellant has never been ordered to, nor served on, any period of active duty.  

In sum, the statutory and regulatory provisions that govern eligibility for educational assistance benefits under Chapter 33 are clear and the pertinent facts are not in dispute.  The appellant just does not have the requisite active service for Chapter 33 educational benefits and the Board has no authority to create an exception in this case.  There is no legal basis for granting the benefit.  For the foregoing reasons, the Board finds that eligibility for education assistance benefits under Chapter 33, Title 38 of the United States Code (Post-9/11 GI Bill benefits) is not warranted. 



ORDER

Entitlement to basic eligibility for receiving educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


